internal_revenue_service number release date index number --------------------------------- -------------------------------- ------------------- ------------------------- - in re --------------------------------------------------- ------------------------------------------------ ----------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------ telephone number -------------------- refer reply to cc ita b01 plr-107747-05 date february legend tribe ----------------------------------------------------------------------------------------- ----------------------- ---------------------------------------------------- ----------------------------------------------------- --------------------------------------------------------------- ---------------------------------------- --------------------- --------------------- --- general council council reservation university date date a dear ------------------ this responds to tribe’s request for a ruling that university is an instrumentality of tribe for purposes of sec_7871 of the internal_revenue_code facts and representations tribe located on reservation is listed in revproc_2001_15 2001_1_cb_465 as an indian_tribal_government that is an entity that exercises governmental functions for purposes of the indian_tribal_government tax status act of title ii of pub_l_no 1983_1_cb_510 as amended by pub_l_no 1983_2_cb_309 indian tribes listed in revproc_2001_15 are to be treated similarly to states for specified purposes under the internal_revenue_code plr-107747-05 general council composed of all adult members of tribe is the supreme governing body of tribe council is a business council of representatives from tribe all members of council are elected by vote of general council general council has authorized council to act on behalf of tribe to exercise a variety of powers including the authority to establish or charter public bodies by official resolution university is a public college or university chartered by resolution of council on date to provide educational opportunities to residents of reservation and anyone else choosing to enroll university’s daily operations are managed by a president and a board_of directors all members of university’s board_of directors are appointed by council all decisions by university’s board_of directors concerning governance including appointment of a president and removal of directors or a president are made subject_to council’s authority to insist that such decisions be made only with the consent of council general council has the authority to direct council to remove a president or members of the university board_of directors university is required to submit an annual budget report to council for approval failure of council to approve the budget would result in university’s loss of tribe’s financial support university’s primary source of funding is tribe more than a percent of university’s annual revenue is currently provided by tribe university is located in office space owned by tribe for which university pays no rent or utility fees no part of the net_earnings of university may inure to the benefit of or be distributed to its members directors officers or other private persons council will immediately within days from date amend university’s charter to provide that upon dissolution of university all assets of university will be distributed for the benefit of tribe law and analysis sec_170 allows subject_to certain limitations a deduction for charitable_contributions as defined in sec_170 payment of which is made within the taxable_year sec_170 includes in the definition of charitable_contribution a contribution or gift made for exclusively public purposes to or for_the_use_of a state a possession_of_the_united_states or any political_subdivision of any of the foregoing or the united_states or the district of columbia sec_7701 provides that the term indian_tribal_government means the governing body of any tribe band community village or group of indians or if applicable alaska natives which is determined by the secretary after consultation with the secretary of the interior to exercise governmental functions plr-107747-05 sec_7871 provides that an indian_tribal_government shall be treated as a state for purposes of determining whether and in what amount any contribution or transfer to or for_the_use_of such government or a political_subdivision thereof is deductible under sec_170 relating to income_tax deduction for charitable etc contributions and gifts sec_7871 provides that the term indian_tribe means any indian_tribe band nation or other organized group or community which is recognized as eligible for the special programs and services provided by the united_states to indians because of their status as indians sec_170 provides in relevant part that in the case of an individual the deduction provided in sec_170 shall be allowed for any charitable_contribution to a governmental_unit referred to in sec_170 to the extent that the aggregate of such contributions does not exceed percent of the taxpayer's contribution_base for the taxable_year sec_170 provides that the term contribution_base generally means adjusted_gross_income entities eligible to receive tax-deductible contributions include not only governmental units described in sec_170 but also wholly-owned instrumentalities of states or political subdivisions see revrul_75_359 1975_2_cb_79 revrul_79_323 1979_2_cb_106 revrul_57_128 1957_1_cb_311 sets forth the following factors to be taken into account in determining whether an entity is an instrumentality of one or more governmental units whether the organization is used for a governmental purpose and performs a governmental function whether performance of its function is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the states or political subdivisions have the power and interests of an owner whether control and supervision of the organization is vested in a public authority or authorities whether express or implied statutory or other authority is necessary for the creation and or use of the organization and whether this authority exists and the degree of financial autonomy of the entity and the source of its operating_expenses tribe is recognized as an indian_tribal_government that is to be treated similarly to a state for specified purposes under the internal_revenue_code university is used for a governmental purpose and performs a governmental function on behalf of tribe university is a public university chartered by council to provide educational opportunities to all residents of reservation there are no private interests involved in university and tribe has the power and interests of an owner all of university’s assets will be distributed for tribe’s benefit plr-107747-05 upon dissolution of university university is a public college or university controlled solely by tribe university’s president and all members of university’s board_of directors are appointed by council and general council has the authority to direct council to remove any president or director all decisions by university’s board_of directors concerning governance including appointment of a president and removal of directors or a president are made subject_to council’s authority to insist that such decisions be made only with the consent of council statutory authority for the creation of university is found in the tribal requirement that university be chartered by resolution of council tribe controls the financial affairs of university university is required to submit an annual budget report to council for approval failure of council to approve the budget would result in university’s loss of tribe’s financial support university’s primary source of funding is tribe and university pays no utility fees or rent for its physical location provided by tribe conclusion we conclude that university is an instrumentality of tribe for purposes of sec_7871 we further conclude that contributions made to university exclusively for public purposes are charitable_contributions as defined in sec_170 of the internal_revenue_code and deductible pursuant to sec_170 to the extent otherwise allowed by sec_170 except as specifically provided herein no opinion is expressed or implied on the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with a power_of_attorney on file we are sending a copy of this letter to tribe the ruling contained in this letter is based upon information and representations submitted by authority and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materials submitted in support of the request for a ruling it is subject_to verification upon examination sincerely karin goldsmith gross senior technical reviewer branch income_tax accounting
